Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        11-SEP-2018
                                                        03:26 PM
                             SCPR-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 IN RE ALEC G. NEDELMAN, Petitioner.


                           ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition to resign and
surrender his license to practice law in the State of Hawai#i
filed by attorney Alec G. Nedelman, pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), and
the affidavits submitted in support thereof, we conclude
Petitioner Nedelman has complied with the requirements of RSCH
Rule 1.10.    Therefore,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Alec G. Nedelman, attorney number 2759, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
           DATED:   Honolulu, Hawai#i, September 11, 2018.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson